It is a great honour for me today to
address the General Assembly at its fifty-ninth session,
on behalf of the Government of Leonel Fernández and
of the people of the Dominican Republic, in this forum
devoted to the maintenance of peace and the promotion
of development and harmony among peoples. Once
again, we are speaking out on the most delicate and
important issues on the international agenda so that we
can join forces in the search for viable solutions to the
problems that affect us all.
I extend my sincerest congratulations to you, Sir,
on your election to the presidency of the General
Assembly at its fifty-ninth session. We are confident
that you will steer our work along the path of peace
and security for the good of mankind. We also
underscore the important work accomplished by the
outgoing President, Mr. Julian Hunte of Saint Lucia.
The Dominican Republic has been struck by a
force of nature that has left death and destruction in its
wake in various parts of the country. The rain and the
wind of Hurricane Jeanne had severe consequences for
the eastern part of our country, destroying homes,
means of communication, bridges, crops and tourist
infrastructure, at a time when the Dominican Republic
had been making increasing efforts to jumpstart its
economy. We take this opportunity to express our
thanks for the international community’s solidarity in
these difficult times for the Dominican Republic. I
would also like to express my deepest thanks to
Secretary-General Kofi Annan, who has expressed
solidarity with our country and with Haiti in the
context of this natural disaster.
The fact of globalization steadily deepens
relations among our countries, challenging our capacity
to take advantage of the opportunities that
globalization offers, as well as our capacity to limit its
negative impact. Together with the contradictory and
complex processes of integration and disintegration,
our countries still hope that the benefits of
globalization will create conditions making it possible
to overcome poverty and attain a good life.
A tragic event that occurred in this city of New
York on 11 September 2001 changed the destiny of
humankind in a matter of minutes, and made the world
increasingly dangerous and insecure. The promise of
lasting peace presaged by the end of the cold war was
destroyed by terrorist actions — actions which were
condemned by all humankind and which have
unleashed a steady escalation of violence that has
turned the world into a place of uncertainty.
We must spare no effort to rid humankind of the
threat of terrorism. We condemn terrorist acts in all
14

their forms and manifestations, whatever their source
and whomever may be affected, and want to
underscore the importance of international cooperation
in the fight against that scourge, which should always
be prosecuted in strict compliance with international
law, and, in particular, with human rights and
international humanitarian law.
The Dominican Republic is founded on an
unconditional commitment to the norms and principles
of international law, and particularly those that relate to
the peaceful settlement of disputes, the condemnation
of the use of force, compliance in good faith with
international treaties and the implementation of the
resolutions of the United Nations and its deliberative
bodies, including the General Assembly, the Security
Council and the Commission on Human Rights.
We reaffirm the view to which countries
committed themselves in May 2004 at the third
Summit Conference of Heads of State and Government
of Latin America and the Caribbean and of the
European Union, as set out in paragraph 8 of the
Declaration of Guadalajara:
“[A]n effective multilateral system, based on
international law, supported by strong
international institutions and with the United
Nations at its centre, is essential for achieving
peace and international security, sustainable
development and social progress.”
However, in order to achieve those objectives we
must streamline, modernize and reform the entire
multilateral international system, a process that States
must support through respect for and compliance with
the resolutions adopted, without neglecting genuine
and effective equitable regional participation.
Multilateralism is one of the main pillars of the
foreign policy of the Dominican Republic, as can be
seen by our participation and cooperation in all
international forums. For that reason, we join those
nations that call for a thorough reform of the United
Nations system, with a view to enhancing its
democratization and making it a more effective
instrument for States Members. That reform must be
geared, first of all, towards strengthening the General
Assembly, the most important body of the
Organization, and the Security Council, in which there
is unequal geographical representation. We reiterate yet
again the suggestion that has been made for several
years now: the Security Council should be expanded so
that Asia, Africa and Latin America can have two
permanent members, and the number of non-permanent
seats should be increased in order to democraticize the
decision-making mechanism of that forum for peace.
Those reforms are necessary to make the multilateral
system more agile and effective, so that it may more
successfully confront global threats and challenges.
I would like to echo the commitment undertaken
by the heads of State or Government who met in Santo
Domingo in August and adopted the Declaration of
Santo Domingo 2004, in which we agreed that:
“[t]he fight against poverty is essential to the
consolidation of democracy. In that regard, it is
necessary to formulate and implement public
policies aimed at strengthening economic growth
and an equitable distribution of national income
and wealth.”
As we are all aware, the United Nations Development
Programme (UNDP) has reported that the richest 20
per cent of Latin America’s population receives 54 per
cent of national income, whereas the poorest 20 per
cent of population receives only four per cent. This fact
is an attack on governability.
We want to underscore the importance of a
meeting that was held at the United Nations last
week — the gathering of world leaders in an alliance
against hunger and poverty, which resulted in a serious
commitment on the part of each and every one of our
representatives here to fight unwaveringly and
effectively to achieve the agreed objectives.
For the Government of the Dominican Republic,
the fight against corruption is a priority. We have
shown this by implementing mechanisms to prevent
and punish acts of corruption. That scourge has a grave
impact on the economies of our countries. We all know
that the main victims of corruption are the poor. We
need, above all, to strengthen existing mechanisms,
and to produce others if necessary, in order to wage a
pitched battle against corruption and those who benefit
from it, regardless of their origin or social class. We
have taken this decision because we see that the rise in
corruption in our region has jeopardized the
governability of all of our countries. Governmental
transparency and a greater participation of civil society
are necessary to combat this evil.
We wish to emphasize this morning the
importance and effectiveness of the follow-up
15

mechanism for the implementation of the Inter-
American Convention Against Corruption, and its Plan
of Action adopted in Managua. Likewise, we ask that
our countries not be used as safe havens for persons
convicted of acts of corruption. We also advocate the
return of those ill-gotten gains to the countries that
have fallen victim to this evil, which, together with
drug trafficking, has a negative impact on the stability
of democracy and the enforcement of the rule of law.
In recent years, Dominican Republic has made
real progress in its struggle against trafficking in
persons, where the most vulnerable populations are
women and children, whether at the regional or
international level. Through the establishment of
national and international networks against trafficking
in Dominican children and adolescents, and with the
cooperation of the diplomatic foreign and consular
services, we have made great strides in that area. We
take this opportunity to emphasize the participation of
the International Organization for Migration and its
important support in this struggle.
As for the struggle of countries against the
manufacture and illicit trade in small arms and light
weapons, our country is committed to assisting in the
areas of investigation and the adoption of measures for
strengthening global and regional cooperation in order
to fight against this scourge. States must continue to
make every effort to implement the Programme of
Action adopted by the United Nations Conference on
the Illicit Trade in Small Arms and Light Weapons in
All Its Aspects.
We also want to express our deep concern at the
high level of kidnappings and crime in our countries —
a level that increases year after year, thus worsening
the sense of insecurity felt by persons of all social
classes and races. The rise in crime is a threat to the
security and safety of our citizens and to the
democratic governability of all of our countries. Well-
designed deterrence mechanisms based on zero
tolerance, an efficient police force, and a strengthened
judiciary will all be necessary to reduce this scourge,
which has a significant impact on the lives of our
citizens.
On a different topic, the Caribbean now has the
second highest incidence of HIV/AIDS in the world.
We invite the Member States of the United Nations to
rededicate themselves to the terms of the Declaration
of Commitment on HIV/AIDS adopted at the special
session of the General Assembly on 27 June 2001.
Dominican legislation includes law 55-93 on
HIV/AIDS, which is now in the process of being
reformed and which represents one of the few existing
pieces of legislation in our region regarding that
disease. We reiterate the request for cooperation to the
international community so that, through financing, the
countries most seriously affected can have more
resources to deal with the consequences of that illness
in order to provide the comprehensive care that is very
necessary, as well as the antiretroviral medications to
combat the illness. This is based on the right of all
citizens to life and health.
In recent years and in most international forums,
our country has referred to the grave crisis confronting
the sister republic of Haiti. We have drawn attention to
the fact that the Dominican Republic could not and
cannot bear the weight of this crisis and its
consequences on its shoulders alone. On more than one
occasion we have called on the international
community for solidarity. We do so with the intent of
beginning a far-reaching process that can help in
finding a solution to this problem. Today, we see that
overcoming this crisis represents a major challenge to
the United Nations, and therefore we support the
process that began through the United Nations
Stabilization Mission in Haiti. We consider it very
important that the Haitian people see this peaceful
mission as the participation of the international
community in the stabilization of their nation, and that
they at no time view it as an occupation force.
Hurricane Jeanne has caused thousands of deaths
and much destruction in the area of Gonaïves, Haiti,
thus deepening the economic and humanitarian crisis in
that country. Now, more than ever, we call on the
international community and international financial
bodies to provide the necessary financial resources that
can place that nation on the path toward stability and
progress.
Many regions of the world have not yet achieved
the peace to which they aspire. Despite all the efforts
undertaken in that regard, innocent people continue to
lose their lives in a conflict that for decades has
characterized the instability of the Middle East.
The Dominican Republic avails itself of this
forum to reaffirm its unrestricted support for the peace
process begun between Israel and Palestine during the
16

1991 Madrid Conference, for the Oslo Agreements, for
the recommendations made by United States Senator
George Mitchell in his final report and for the road
map presented by President George Bush and
supported by Russia and the European Union.
Finally, the Dominican Republic reiterates its
position, expressed in various forums, on the need for a
constructive dialogue between the nations located on
both sides of the Straits of Taiwan in order to ensure
peace and security in that region.
I conclude by expressing the hope that this
occasion has enabled the Governments represented at
this meeting to reflect seriously on our destiny — the
destiny of all men and women who live on Earth —
and also that the United Nations will be able, with the
cooperation of States, to establish the balance
necessary for the benefit of international peace and
security.